Powell, J.
(After stating the foregoing facts.) The court did not err in overruling the general demurrer. Central Railway Co. v. Forehand, 128 Ga. 547 (58 S. E. 44), and eit. We think, however, that some of the special demurrers should have been sustained, and that the plaintiff should have been required to furnish the information demanded by them. Despite our impatience with frivolous objections to pleadings, we must recognize- that a reasonable special demurrer is very valuable to a party where his opponent has put loose and indefinite allegations in his pleadings. It is frequently helpful to the court itself, in that it is available to compel the pleader to set out his case with such fullness as to disclose whether he really has the right he has asserted in general terms. We do not think the defendant evinced inordinate curiosity when it asked the plaintiff to state where he purchased his ticket, and when and where he became a passenger. This information, if imparted, would probably enable the defendant’s trainmen, who will likely be its witnesses, to better identify the particular passenger, and perhaps even to deny that there was any such passenger. The demurrers aimed at paragraph 4 of the petition are none of them well taken, except the one that alleges a failure to aver how far the train was from the station. Under several decisions of the Supreme Court in similar cases, this is a very material point. There is no merit in the demurrer to the ,5th paragraph. The demurrer to the 6th paragraph is well taken. The critic is itself *139chargeable with imperfections, so far as it attempts to challenge the sufficiency of paragraph 7, and was therefore properly overruled. The demurrer to the 8th paragraph is not well taken. Most important of all, the demurrer to the 9th paragraph is well taken. This paragraph contains a mere general allegation of negligence. If the petition had charged that the jerk alleged in the-5th paragraph was unusual and unnecessary, the general allegation of the 9th paragraph, taken in connection therewith, would be held to be sufficient; but no such allegation appears anywhere in the petition. Augusta Ry. & Elec. Co. v. Lyle, 4 Ga. App. 113 (60 S E. 1075). Eor the failure to sustain such of the special demurrers as are herein stated to be meritorious, the judgment is;

Reversed.